By the Court :
The Court below erred in permitting the question, (against the objection of defendant’s counsel) “ From what you know *69of his reputation, and what you know of him,” [the witness sought to be impeached] “ would you believe him under oath in a matter in which he is interested ? ”
Assuming that the question was in other respects proper, it is clear that, in so far as it authorized the witness under examination to base belief on his personal knowledge—as distinguished from general reputation—the question was improper.
Judgment and order reversed, and cause remanded for a new trial.